Appeal and cross appeal from an order of the Supreme Court, Monroe County (Harold L. Galloway, J.), entered June 30, 2005 in a personal injury action. The order granted in part plaintiffs motion to set aside the verdict and for a new trial on damages only.
It is hereby ordered that said appeal and cross appeal be and the same hereby are unanimously dismissed without costs (see Smith v Catholic Med. Ctr. of Brooklyn & Queens, 155 AD2d 435 [1989]; see also CPLR 5501 [a] [1], [2]). Present—Scudder, P.J., Hurlbutt, Gorski, Martoche and Smith, JJ.